Citation Nr: 0012442	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  97-30 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1944 to 
May 1946, and from July 1952 to September 1966.  Other 
periods of service have not been verified.  It is noted that 
there is an inactive VA claims file which cannot be found.  
However, a January 1947 rating decision is of record which 
granted service connection for residuals impacted fracture 
base of the third metacarpal of the right hand.  This rating 
decision indicated that the veteran had active service from 
December 1944 to May 1946.  As such, these service dates are 
accepted as accurate.  In addition, a DD Form 214 is of 
record which shows that the veteran had active service from 
July 1952 to September 1966 and indicates that the veteran 
had 7 years and 9 days of other service.    

The veteran died on October [redacted], 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which determined that the appellant had not 
submitted new and material evidence in order to reopen her 
claim for service connection for the cause of the veteran's 
death.  

By decision dated July 1999, the Board determined that the 
appellant had not submitted new and material evidence in 
order to reopen her claim for service connection for the 
cause of the veteran's death.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

When a claim is reopened (as was done in this instance 
regarding the appellant's claim of service connection for the 
cause of the veteran's death), under Elkins and Winters, it 
must be determined whether the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  In so doing the 
credibility of the evidence is presumed, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet.App. 19 (1993).  

Because there is no duty to assist under 38 U.S.C. § 5107(a) 
absent the submission of a well-grounded claim, see Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 2348 (1998), the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim until such a claim has first 
been established.  Morton v. West, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).  However, in this case, for 
the reasons described below, further development is needed 
before the Board can address the issue of whether the 
appellant's claim of service connection for hearing loss is 
well grounded.  

The appellant's claim for service connection for the cause of 
the veteran's death was initially before the Board in July 
1999, at which time it was remanded so that the RO could 
again attempt to locate the veteran's inactive VA claims 
file, and so that the RO could contact the National Personnel 
Records Center to verify the veteran's periods of active 
service, and to request copies of the veteran's service 
personnel and administrative records.  It is noted that the 
RO did obtain the veteran's service personnel and 
administrative records.  

Regarding verification of the veteran's periods of service, 
it is noted that the RO only requested verification of the 
veteran's service in Vietnam.  As such, the veteran's periods 
of service in Vietnam were affirmatively verified, but not 
his other periods of service.

It is noted that a deferred rating decision dated July 30, 
1999, indicated that the aforementioned directives (the 
directives to attempt to locate the veteran's inactive VA 
claims file, and to contact the National Personnel Records 
Center to verify the veteran's periods of active service, and 
to request copies of the veteran's service personnel and 
administrative records) had been completed.  As previously 
noted, the RO did obtain the veteran's service personnel and 
administrative records.  Regarding the directive to attempt 
to locate the veteran's inactive VA claims file, there is a 
VA routing and transmittal slip dated January 13, 2000, 
indicating that someone had re-ordered the inactive file.  
However, there is no indication whether such inactive file 
was obtained or not.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Inasmuch as the results of the RO's search for the veteran's 
inactive claims folder are not clear, the veteran's claim 
must be remanded pursuant to Stegall, so that the RO can 
again attempt to locate the veteran's inactive VA claims 
file.  Also, the RO should contact the National Personnel 
Records Center to verify all of the veteran's periods of 
active service.  

At present the claims file is devoid of the requirement for a 
well-grounded claim for service connection for the cause of 
the veteran's death that there be competent medical evidence 
which in some fashion links the fatal disease to a period of 
military service or to an already service-connected 
disability.  Ruiz v. Gober, 10 Vet.App. 352 (1997).  There is 
simply no such medical opinion on record.  

Consequently, the RO should specifically advise the appellant 
that medical evidence of a nexus between the veteran's fatal 
disease and a period of military service or to an already 
service-connected disability is needed to support her claim.  
See 38 U.S.C.A. § 5103 (1998); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

If the RO determines that the appellant's claim is well 
grounded, the RO should undertake all appropriate 
development.  

Therefore, under Stegall v. West, before a decision is made 
as to whether the appellant's claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded, the appellant's claim must be remanded so that the 
RO can again attempt to locate the veteran's inactive VA 
claims file, and so that the RO can contact the National 
Personnel Records Center to verify the veteran's periods of 
active service, and to request copies of the veteran's 
service personnel and administrative records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions.

2.  The RO should again attempt to locate 
the inactive VA claims file of the 
veteran.  All efforts to locate the 
inactive VA claims file must be 
documented in the claims folder.  

3.  The RO should contact the National 
Personnel Records Center to verify all 
periods of the veteran's service.  All 
efforts to verify the veteran's periods 
of service must be documented in the 
claims folder.  

4.  The RO should advise the appellant of 
the necessity to submit medical evidence 
which in some fashion links the veteran's 
fatal disease to a period of military 
service or to an already service-
connected disability in order to well 
ground her claim.

5.  After the development requested above 
has been completed, the RO should ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  The RO should again review the 
appellant's claim of service connection 
for the cause of the veteran's death.  
This should include consideration of 
Elkins to determine if the appellant's 
claim for service connection for the 
cause of the veteran's death is well-
grounded, and, if so, if service 
connection is warranted based on the 
merits of the claim.  If any benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





